By the Court :
This case is decided, we conceive, by the judgment of this court, in the cases of McCormick v. Alexander, and Patton v. Sheriff of Pickaway. Waymire’s judgment is the only one, of all who contend for this money, that was levied on the property in question within the year. By section 17 of the act of 1824, a preference is secured to it, because none of the other judgments were levied on this property within one year from the time they were rendered. In Patton’s case, it is settled that a levy upon other property does not take the case out of the provisions of section 17 *and we are satisfied it is rightly settled. In the same case, it is settled that section 4 of the act only applies to cases where the liens of the contending parties are equal, and does not touch a case, where, upon other principles, one party has a preferable lien. Waymire must, therefore, be first satisfied.
No one of the other judgment creditors having levied execution upon the property in dispute within twelve months from the rendering of their judgments, their liens are equal; and Halloway having put his execution first into the sheriff’s hands, has thereby obtained a preference next to Waymire, under the provisions of section 4. Between the others an equal distribution must be made. /